Citation Nr: 1719579	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for headaches.

2. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1985 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied an application to reopen a previously denied claim of service connection for headaches.  The RO granted the application to reopen the claim in the March 2013 supplemental statement of the case (SOC).  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In July 2014, the Veteran requested a Board videoconference hearing held by a Veterans Law Judge (VLJ). However, in a November 2016 correspondence, the Veteran withdrew his request.  Accordingly, that hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The Board notes that it has reviewed the Veteran's electronic claims file in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2009 rating decision, the RO, inter alia, denied the Veteran's application to reopen a claim of service connection for headaches; although the Veteran was advised of the RO's decision and of his appellate rights in a June 2009 letter, he neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Additional evidence received since the June 2009 rating decision includes evidence that is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for headaches, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 2009 denial of the application to reopen the claim for entitlement to service connection for headaches is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  New and material evidence has been received to reopen the previously denied claim for entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue decided herein, further discussion of the VCAA is not necessary at this time.

Merits

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id.  The Court also held that, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Here, the Veteran's claim for service connection for headaches was denied in a November 1995 rating decision.  The Board notes that while the notification letter of this decision is of record, the rating narrative is not.  Regardless, he did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.   To the extent that there is a deficiency in the record, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision with regard to this claim. 

Accordingly, the November 1995 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In February 2009, the Veteran submitted a claim to reopen his previously denied of claim of service connection for headaches.

In a June 2009 rating decision, the RO denied the Veteran's claim for service for headaches on the basis that he did not have headaches that began during service or was not otherwise related to a disease or injury in service. 

Accordingly, the June 2009 rating decision is final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the June 2009 rating decision consisted of service treatment records (STRs) and VA treatment records.  Since the June 2009 RO denial, the following evidence has been added to the record: VA treatment records, private treatment records related to treatment for a pituitary tumor, and the Veteran's statements.  Importantly, the Veteran asserts that his headaches are secondary to his already service connected hypertension. Additionally, the Veterans statements in his medical history include assertions of a continuity of symptomatology.

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the June 2009 rating decision is new in that it had not been previously submitted.  As discussed above, this new evidence relates to unestablished facts necessary to substantiate the claims for service connection for headaches and could reasonably substantiate the claim were the claim to be reopened through consideration of an alternative theory of entitlement.

As new and material evidence has thus been received, the criteria for reopening of the claim for service connection for headaches have been met.  38 C.F.R. § 3.156(a).


ORDER

The application to reopen the claim for service connection for headaches is granted.


REMAND

Further development is required on the Veteran's claim of entitlement to service connection for headaches. 

The Veteran claims that his headaches had there onset in service or is related to his service connected hypertension.  In the March 2013 SOC, the RO noted an examination of September 2010 as evidence considered in the adjudication of the claim.  The examination at that time was for rating purposes of the previously mentioned hypertension disability.   The examiner did not provide an opinion as to the nature and etiology of the Veteran's reported headaches.  Consequently, a remand is warranted for an examination to obtain such an opinion.

As noted previously, the rating narrative of November 1995 has not been associated with the VBMS and Virtual VA electronic systems.  The RO should attempt to locate and associate that decision with the record to ensure it is complete.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate a copy of the November 1995 rating decision narrative and associate it with the Veteran's electronic record.  If the record cannot be located, prepare a memorandum to the file so indicating.

2.  Arrange for a VA examination by an appropriate physician as to the nature and etiology of the Veteran's claimed headaches disability. The electronic claims file and a complete copy of this Remand must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  All necessary testing should be accomplished and reports of any testing should be associated with the examination report

The examiner is requested to provide an opinion as to the following:

(a) whether it is at least as likely as not (50 percent probability or greater), that the Veteran's headaches had their onset in or are related to his military service

(b) are the headaches either (i) caused by or (ii) aggravated by his service connected hypertension, to include medication taken for this disorder.

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the headaches by the service-connected disability. 

The examiner should provide a rationale for each opinion that takes into account all lay and medical evidence.

3. Thereafter, readjudicate the claim in light of all evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental SOC (SSOC) which addresses all evidence associated with the claims file since the last SSOC. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


